        Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 1 of 13




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION
 In re:                              §
                                     §
 WATSON VALVE SERVICES, INC,         §        CASE NO. 20-30968
                                     §
        DEBTOR.                      §          CHAPTER 11


   FIRST AND FINAL FEE APPLICATION COVER SHEET FOR THE FIRST AND
FINALFEE APPLICATION OF CUMMINGS & HOUSTON, L.L.P., AS ACCOUNTANT,
  FOR ALLOWANCE OF COMPENSATION AND REIMBURSMENT OF EXPENSES
                FOR FEBRUARY 2, 2020 – DECEMBER 31, 2020

 Name of Applicant:                                                                           Cummings & Houston LLP
 Applicant’s Role in Case:                                                                                     Accountant
 Date Order of Appointment Signed:                                                                   5/5/20 (Doc. No. 166)
                                                                                                    10/6/20 (Doc. No. 368)
                                                              Beginning   End of Period
                                                              of Period
 Time period covered by this Application:                      2/2/20                      12/31/2020
 Time period(s) covered by prior Applications:                   n/a                          n/a
 Total fees requested in this Application and in all prior                                 $58,323.25
 Applications:
 Total fees requested in this Application:                                                                     $58,323.25
 Total professional fees requested in this Application:                                                        $56,699.25
 Total actual professional hours covered by this Application:                                                       210.10
 Average hourly rate for professionals:                                                                            $269.87
 Total paraprofessional fees requested in this Application:                                                     $1,624.00
 Total actual paraprofessional hours covered by this Application:                                                    14.00
 Average hourly rate for paraprofessionals:                                                                        $116.00
 Reimbursable expenses sought in this application:                                                                 $266.17
 Total to be paid to priority unsecured creditors:                                                       To be paid in full
 Anticipated % dividend to priority unsecured creditors:                                                            100%

 Total to be paid to general unsecured creditors:                             •   Approximately $250-500 million

 Anticipated % dividend to general unsecured creditors:                   •   January 24 Claims Against Watson Valve,
                                                                              Class 3, 1- 22.8%
                                                                          •   Minor Damage Claims against Watson
                                                                              Grinding, Class 4, 40%-100%
                                                                          •   General Unsecured Claims against Watson
                                                                              Grinding, Class 5, 100%


CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                                           PAGE | 1
        Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 2 of 13



                                                             •   Indemnity Claims against Watson Grinding,
                                                                 Class 6, 1% - 100%
                                                             •   January 24 Claims against Watson Valve, Class
                                                                 10, 1% - 22.8%
                                                             •   Minor Damage Claims against Watson Valve,
                                                                 Class 11, 40% to 100%
                                                             •   General Unsecured Claims against Watson
                                                                 Valve, Class 12, 100%
                                                             •   Indemnity Claims against Watson Valve, Class
                                                                 13, 1% to 100%
 Date of confirmation hearing:                               December 30, 2020

 Indicate whether plan has been confirmed:                       December 30, 2020 [Docket No. 470], Effective
                                                                                     Date, December 31, 2020

 Total fees requested in this Application and in all prior                                         $58,323.25
 Applications:

 Total fees requested in this Application:                                                         $58,323.25

 Total professional fees requested in this Application:                                            $56,699.25




CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                              PAGE | 2
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 3 of 13




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                          §
                                                 §
 WATSON VALVE SERVICES, INC.                     §              CASE NO. 20-30968
                                                 §
        DEBTOR.                                  §                  CHAPTER 11


 FIRST AND FINAL FEE APPLICATION OF CUMMINGS & HOUSTON, L.L.P., AS
ACCOUNTANT, FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
        OF EXPENSES FOR FEBRUARY 2, 2020 – DECEMBER 31, 2020

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
       OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
       PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
       AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
       PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
       DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
       MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
       THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
       OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
       ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
       MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION
       AT HEARING.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

       COMES NOW Charles C. Cummings, Jr. on behalf of the firm Cummings & Houston,

L.L.P., (“C&H”) accountants for Robert Ogle, Chapter 11 Trustee of the debtor-in-possession,

Watson Valve Services, Inc. (“Debtor”), and files this First and Final Application for

Compensation and Expenses for the period from February 2, 2020 through December 31, 2020

(“Application”). The total amounts for which the court's approval is sought are $58,323.25 in

professional fees and $266.17 for the reimbursement of expenses during the period covered by this

Application, totaling $58,589.42. In support of said application, C&H would show the Court the

following:

             JURISDICTION, VENUE, & CONSTITUTIONAL AUTHORITY



CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                 PAGE | 3
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 4 of 13




       1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

       2.     Venue is proper in this District pursuant to 28 U.S.C. § 1408.

       3.     The bases for the relief requested in this Application are Sections 327 and 330 of

title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-1 of the Bankruptcy Local Rules for

the Southern District of Texas (the “Bankruptcy Local Rules”), the Procedures for Complex

Chapter 11 Cases in the United States Bankruptcy Court for the Southern District of Texas (the

“Complex Case Procedures”), and the Guidelines for Reviewing Applications for Compensation

and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11

Cases Effective as of November 1, 2013 (the “U.S. Trustee Guidelines”).

                                       BACKGROUND

       4.     On February 6, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief (the “Bankruptcy Case”) under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division (the “Court”).

       5.     On January 24, 2020, an explosion (the “January 24 Explosion”) occurred on the

property of Watson Grinding & Manufacturing Co. (“Watson Grinding”) that tragically took

the lives of two people, but also severely damaged the Debtor’s and Watson Grinding’s business

operations. Because of the January 24 Explosion, the Debtor and Watson Grinding filed for

bankruptcy protection.

       6.     On February 10, 2020, the Court granted its own oral motion to approve the

appointment of the January 24 claimants committee (the “January 24 Claimants Committee”).




CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                 PAGE | 4
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 5 of 13




       7.      On April 8, 2020, an application was filed with this Court to employ C&H as the

accountant for the Debtor [Doc. No. 127], which was approved by this Court’s Order on May 5,

2020 [Doc. No. 166].

       8.      On April 6, 2020, the Court entered an Order pursuant to 11 U.S.C. §§ 105(a) and

331 Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [Docket No. 120] permitting professionals to file monthly fee statements and allowing

the professionals to be paid 80% of the fees and 100% of the expenses if no objections are filed.

       9.      On May 29, 2020, the January 24 Claimants Committee filed its Emergency Motion

for Appointment of Chapter 11 Trustees in both the Debtor’s case and in Watson Grinding’s

bankruptcy case (the “Chapter 11 Trustee Motion”) [Docket No. 196]. The Court granted the

Chapter 11 Trustee Motion [Docket No. 216]. By granting the Chapter 11 Trustee Motion,

exclusivity for the Debtor and Watson Grinding to file plans of reorganization terminated.

       10.     On June 4, 2020, Robert Ogle was appointed as the Chapter 11 Trustee (“Trustee”)

of the bankruptcy estate of the Debtor [Doc. No. 221].

       11.     On September 4, 2020, the Trustee filed a Motion to Adopt and Ratify Employment

of Professionals Employed by Debtor-In-Possession nunc pro tunc to June 4, 2020 [Doc. No. 319],

which was approved by this Court’s Order dated October 6, 2020 [Doc. No. 368].

       12.     On December 3, 2020, the January 24 Claimants Committee filed their First

Amended Combined Disclosure Statement and Joint Plan of Liquidating of Watson Grinding &

Manufacturing Co. and Watson Valve Services, Inc. Under Chapter 11 of the Bankruptcy Code

(the “Amended Plan”) [Docket No. 443].

       13.     On December 30, 2020, the Court entered the Order Confirming First Amended

Combined Disclosure Statement and Joint Plan of Liquidating of Watson Grinding &



CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                     PAGE | 5
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 6 of 13




Manufacturing Co. and Watson Valve Services, Inc. Under Chapter 11 of the Bankruptcy Code

[Docket No. 470]. The effective date of the Amended Plan occurred on December 31, 2020.

                              HISTORY OF FEE STATEMENTS

       14.     On May 12, 2020, C&H filed its first monthly fee statement [Doc. No. 180] for the

period of February 20, 2020 through April 30, 2020 requesting fees of $5,848.00 and expenses of

$7.00. No objections were filed. C&H was paid 80% of fees and 100% of expenses totaling

$4,685.40. A copy of the first monthly fee statement is attached as Exhibit 1.

       15.     On September 10, 2020, C&H filed its second monthly fee statement [Doc. No. 330]

for the period of May 1, 2020 through May 31, 2020 requesting fees of $3,330.50. No objections

were filed. C&H was paid 80% of fees totaling $2,664.40. A copy of the second monthly fee

statement is attached as Exhibit 2.

       16.     On September 10, 2020, C&H filed its third monthly fee statement [Doc. No. 331]

for the period of June 1, 2020 through June 30, 2020 requesting fees of $4,199.50 and expenses of

$25.88. No objections were filed. C&H was paid 80% of fees and 100% of expenses totaling

$3,385.48. A copy of the third monthly fee statement is attached as Exhibit 3.

       17.     On September 10, 2020, C&H filed its fourth monthly fee statement [Doc. No. 332]

for the period of July 1, 2020 through July 31, 2020 requesting fees of $9,571.75. No objections

were filed. C&H was paid 80% of fees totaling $7,657.40. A copy of the fourth monthly fee

statement is attached as Exhibit 4.

       18.     On September 10, 2020, C&H filed its fifth monthly fee statement [Doc. No. 333]

for the period of August 1, 2020 through August 31, 2020 requesting fees of $13,192.50 and

expenses of $233.29. No objections were filed. C&H was paid 80% of fees and 100% of expenses

totaling $10,787.29. A copy of the fifth monthly fee statement is attached as Exhibit 5.



CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                   PAGE | 6
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 7 of 13




                SUMMARY OF SEPTEMBER 2020 FEES AND EXPENSES

       19.     For the period from September 1, 2020 through September 30, 2020 (“September

Period”) C&H requests compensation for professional services rendered in the amount of

$1,104.00. A time analysis expended by C&H professionals and paraprofessionals, together with

their respective hourly rates is attached as Exhibit A. A copy of the detail work in progress is

attached as Exhibit B.

                 SUMMARY OF OCTOBER 2020 FEES AND EXPENSES

       20.     For the period from October 1, 2020 to October 31, 2020 (“October Period”) C&H

requests compensation for professional services rendered in the amount of $1,404.00.       A time

analysis expended by C&H professional and paraprofessionals together with their respective

hourly rates is attached as Exhibit C. A copy of the detail work in progress is attached as Exhibit

D.

                SUMMARY OF NOVEMBER 2020 FEES AND EXPENSES

       21.     For the period from November 1, 2020 to November 30, 2020 (“November Period”)

C&H requests compensation for professional services rendered in the amount of $7,876.00. A

time analysis expended by C&H professional and paraprofessionals together with their respective

hourly rates is attached as Exhibit E. A copy of the detail work in progress is attached as Exhibit

F.

                SUMMARY OF DECEMBER 2020 FEES AND EXPENSES

       22.     For the period from December 1, 2020 to December 31, 2020 (“December Period”)

C&H requests compensation for professional services rendered in the amount of $11,797.00. A

time analysis expended by C&H professional and paraprofessionals together with their respective




CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                   PAGE | 7
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 8 of 13




hourly rates is attached as Exhibit G. A copy of the detail work in progress is attached as Exhibit

H.

                 SUMMARY OF TOTAL FEE AND EXPENSE REQUEST

       23.     C&H requests compensation for professional services rendered from February 20,

2020 through September 31, 2020. A summary is provided below:



                        STATEMENT         FEES         EXPENSES    PAYMENTS         BALANCE
                             1           $5,848.00          $7.00   ($4,685.40)     $1,169.60
                             2           $3,330.50          $0.00   ($2,664.40)       $666.10
                             3           $4,199.50         $25.88   ($3,385.48)       $839.90
                             4           $9,571.75          $0.00   ($7,657.40)     $1,914.35
                             5          $13,192.50        $233.29 ($10,787.29)      $2,638.50
                         September       $1,104.00          $0.00         $0.00     $1,104.00
                          October        $1,404.00          $0.00         $0.00     $1,404.00
                         November        $7,876.00          $0.00         $0.00     $7,876.00
                         December       $11,797.00          $0.00         $0.00    $11,797.00
                           Total        $58,323.25        $266.17 ($29,179.97)     $29,409.45


       19.     This is the first and final application for compensation.

       20.     C&H has performed certain duties requested by the Debtor and/or the Trustee

(depending on the time period) in connection with various tax matters related to the Estate. The

detailed time entries and time analysis by employee are exhibits to the First, Second, Third, Fourth,

and Fifth Monthly Fee Statements attached hereto as Exhibits 1-5 and Exhibits A through H.

       21. This Application is submitted with the understanding that, in evaluating fees for

professional services, it is relevant to consider various factors including the following: the time

spent; the rates charged; whether the services were necessary to the administration of, or beneficial

towards the completion of, the case at the time they were rendered; whether services were

performed within a reasonable time commensurate with the complexity, importance, and nature of



CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                     PAGE | 8
        Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 9 of 13




the problem, issue or task addressed; and whether compensation is reasonable based on the

customary compensation charged by comparably skilled practitioners in non-bankruptcy cases.

These factors reflect the standards articulated in 11 U.S.C. § 330 and Federal Rule of Bankruptcy

Procedure 2016 for awarding compensation to professionals employed under 11 U.S.C. § 327 or §

1103.

        22.    C&H seeks approval of its professional fees and expenses in the total amount of

$58,589.42, of which $58,323.25 is for professional fees and $266.17 is for expenses incurred.

C&H has received interim payments for fees and expenses totaling $29,179.97. Accordingly,

C&H requests payment of $29,409.45, the total outstanding amounts due through December 31,

2020.

                                           AUTHORITY

        23.    Section 330 of the Bankruptcy Code provides for an award of reasonable

compensation to estate professionals. 11 U.S.C. § 330(a)(1)(A).          Section 330(a)(3) directs

bankruptcy courts to “consider the nature, the extent, and the value of” the legal services provided

when determining the amount of reasonable compensation to award, taking into account “all

relevant factors,” including, but not limited to:

        A.     the time spent on such services;

        B.     the rates charged for such services;

        C.     whether the services were necessary to the administration of, or beneficial at the
               time at which the service was rendered toward the completion of, a case under this
               title;

        D.     whether the services were performed within a reasonable amount of time
               commensurate with the complexity, importance, and nature of the problem, issue,
               or task addressed; and

        E.     whether the compensation is reasonable based on the customary compensation
               charged by comparably skilled practitioners in cases other than cases under this
               title.

CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                    PAGE | 9
      Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 10 of 13




Id. § 330(a)(3).

       24.     The Fifth Circuit generally uses the lodestar method to calculate reasonable

attorneys’ fees, including in Chapter 11 cases. In re Cahill, 428 F.3d 536 (5th Cir. 2005). The court

multiplies the number of hours worked by the prevailing hourly rate in the community. Shipes v.

Trinity Indus., 987 F.2d 311, 319 (5th Cir. 1993). The court may adjust the lodestar calculation up

or down based on the factors contained in § 330 and its consideration of the twelve factors listed

in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974). C&H

addresses each factor in turn:

               1)      Time and labor required. This case required a reasonable and moderate
                       amount of time and labor by C&H. The time spent by C&H was specific
                       and targeted to address the Debtor’s tax issues.

               2)      Novelty and difficulty of the questions. The tax issues posed by this case
                       are not particularly novel, but the fact that the Debtor was in bankruptcy
                       made the tax issues more difficult with different considerations.

               3)      Skill required to perform the legal services. The skill required to address
                       the Debtor’s tax issues entailed a solid foundation in tax and accounting
                       principles. In addition, C&H has performed tax services for the Debtor for
                       decades.

               4)      Preclusion of employment. C&H was not precluded from other employment
                       due to the acceptance of this case.

               5)      Customary fees. As discussed above, each of the accountants and
                       paraprofessionals charged his or her customary standard billing rate to this
                       matter. C&H’s rates are commensurate with other accounting firms with
                       similar experience.

               6)      Fixed fee. The fee during this period of time was fixed as each accountant
                       and paraprofessional was performing services on an hourly basis;
                       accordingly, the fee is not contingent upon the success or the results
                       achieved, other than this Court’s review of the relative benefits of C&H’s
                       efforts to the estate.

               7)      Results achieved. To date, C&H has assisted the Trustee during the period
                       of employment with tax related matters and the Debtor’s plan of
                       reorganization has gone effective.



CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                    PAGE | 10
      Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 11 of 13




               8)     Case prognosis. The confirmed plan of reorganization has been approved
                      and the effective date occurred on December 31, 2020.

               9)     Experience, reputation. Charles C. Cumming, Jr. is managing partner at
                      C&H and is responsible for the engagement on this matter. Attached as
                      Exhibit I is Mr. Cumming’s resume.

               10)    Desirability of case. This case was not undesirable.

               11)    Relationship with client. C&H has no other matters pending with the
                      Trustee.

               12)    Awards in similar case. Based upon the facts and circumstances herein, and
                      the awards in similar cases, C&H believes that its request is similar to or
                      less than what would be sought by other accountants and that the fees and
                      expenses requested are reasonable.

       25.     In sum, C&H’s services for the estate were reasonable, necessary, and customary

as compared with other similar professionals in the Houston market. C&H should be awarded the

full amount of the compensation sought herein for its services.

       26.     All services for which compensation is requested were performed on behalf of the

Trustee and not on behalf of any committee, creditor, debtor, or other person.

       27.     All services performed were reasonable and necessary, and none were duplicative.

       28.     There is no agreement or understanding in existence between the C&H and any

other party for the sharing of compensation except as allowed under Rule 2016 of the Federal

Rules of Bankruptcy Procedure.

                                           PRAYER

       WHEREFORE, C&H prays that the Court grant this Application, allow compensation for

services performed from February 2, 2020 – December 31, 2020 in the total amount of $58,589.42,

of which $58,323.25 is for fees and $266.17 is for expenses; permit the Watson Valve Liquidating

Trustee to issue payment to C&H for the total outstanding balance through December 31, 2020 in




CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                PAGE | 11
       Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 12 of 13




the amount of $29,409.45; and that the Court award any and all further relief to which C&H is

justly entitled.

        Dated: January 11, 2021

                                           Respectfully submitted,

                                           CUMMINGS & HOUSTON, L.L.P.

                                           /s/ Charles C. Cummings, Jr.
                                           Charles C. Cummings, Jr., CPA/CFF, CFE
                                           Managing Partner
                                           440 Louisiana St.
                                           Suite 650
                                           Houston, TX 77002-1634
                                           P: 713-224-8890
                                           F: 713-223-2006


OKIN ADAMS LLP

By: /s/ Matthew S. Okin
Matthew S. Okin
Texas Bar No. 00784695
Email: mokin@okinadams.com
James W. Bartlett, Jr.
Texas Bar No. 00795238
Email: jbartlett@okinadams.com
Edward A. Clarkson, III
Texas Bar No. 24059118
Email: eclarkson@okinadams.com
1113 Vine St. Suite 240
Houston, TX 77002
Tel: (713) 228-4100
Fax: (888) 865-2118

Counsel to Robert E. Ogle,
Chapter 11 Trustee for Watson Valve Services, Inc.




CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION             PAGE | 12
      Case 20-30968 Document 482 Filed in TXSB on 01/11/21 Page 13 of 13




                    STATEMENT OF CERTIFYING PROFESSIONAL

         I hereby certify that I have read the foregoing First and Final Application of Cummings &
Houston, L.L.P., as Accountant,, for Allowance and Payment of Fees and Expenses for the Period
of February 2, 2020 through December 31, 2020 and to the best of my knowledge, information
and belief, formed after reasonable inquiry, the compensation and expense reimbursement sought
is billed at rates, in accordance with practices, no less favorable than those customarily employed
by Applicant in similar matters and generally accepted by Applicant’s clients.


                                                           /s/ Charles C. Cummings, Jr.
                                                           Charles C. Cummings, Jr.



                                CERTIFICATE OF SERVICE

       I certify that on January 11th, 2020, a true and correct copy of the foregoing Application
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas on those parties registered to receive electronic notices.

                                                           /s/ Matthew S. Okin
                                                           Matthew S. Okin




CUMMING & HOUSTON, L.L.P.’S FIRST AND FINAL APPLICATION FOR COMPENSATION                  PAGE | 13
